Citation Nr: 1044993	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-21 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disabilities of type II 
diabetes mellitus and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected disabilities of type II 
diabetes mellitus and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from March 1969 to October 1970.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.


FINDINGS OF FACT

1.  The Veteran's hypertension is not proximately due to, the 
result of, or aggravated by his service-connected type II 
diabetes mellitus or PTSD.

2.  The Veteran has paroxysmal atrial fibrillation that is not 
proximately due to, the result of, or aggravated by his service-
connected type II diabetes mellitus or PTSD.


CONCLUSIONS OF LAW

1.  Hypertension is not secondary to service-connected diabetes 
mellitus or PTSD.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2010).

2.  Paroxysmal atrial fibrillation is not secondary to service-
connected diabetes mellitus or PTSD.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  Notice and Assistance Requirements

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, notice was provided to the Veteran in June 
2005, prior to the initial AOJ decision on his claims.  
Additional notice was provided to the Veteran in October 2006 and 
February 2008.  The Board finds that the notices provided are 
compliant with VA's duty to notify as to content but not timing.  
However, the Board finds that any deficiency as to timing has 
been cured by appropriate notice and subsequent adjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
Veteran appropriate notice and subsequent adjudication).    
Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Thus, the Board 
finds that the purposes behind VA's notice requirement have been 
satisfied, and VA has satisfied its "duty to notify" the 
Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not alleged 
that there is evidence VA has not obtained or tried to obtain 
that supports his claims.  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the Veteran's 
claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claims in July 2005.  The report of this examination 
reflects that the examiner reviewed the Veteran's past medical 
history, recorded his current complaints, conducted appropriate 
physical examination, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative have 
not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims. 

II.  Analysis

The Veteran claims that he has hypertension and a heart condition 
that are secondary to his service-connected type II diabetes 
mellitus or PTSD.  Initially, the Board notes that the Veteran 
has not claimed or argued that his hypertension and heart 
disorder are directly related to his military service or should 
be presumed to be so.  As the Veteran has not raised any other 
theory of entitlement, the Board need not address whether service 
connection is warranted on either a direct or presumptive basis.  
See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (Where a 
claimant has raised an issue of service connection, the evidence 
in the record must be reviewed to determine the scope of that 
claim.  Claims which have no support in the record need not be 
considered by the Board; however, as the Board is not obligated 
to consider "all possible" substantive theories of recovery.  
Where a fully developed record is presented to the Board with no 
evidentiary support for a particular theory of recovery, there is 
no reason for the Board to address or consider such a theory.).

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin 
v. Derwinski, 2 Vet. App. 34 (1991).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder is 
proximately due to or the result of a disorder of service origin.  
In that case, all symptomatology resulting from the secondary 
disorder will be considered in rating the disability.  The second 
is when a service-connected disability aggravates a nonservice-
connected disability.  In those cases, VA may only consider the 
degree of disability over and above the degree of disability 
prior to the aggravation.
 
VA will not concede that a nonservice-connected disease or injury 
was aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b).

The Board acknowledges, however, that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered 
competent and sufficient to establish a diagnosis of a condition 
when 1) a lay person is competent to identify the medical 
condition; 2) the lay person is reporting a contemporaneous 
medical diagnosis; or 3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In an August 2003 rating decision, the Veteran was granted 
service connection for diabetes mellitus and PTSD, effective 
September 30, 2002.  The Veteran asserts that he has hypertension 
and paroxysmal atrial fibrillation related to his service-
connected diabetes mellitus and/or service-connected PTSD.

The medical evidence of record consists of VA and non-VA 
treatment records and the report of a July 2005 VA examination.  
At a routine physical in August 2001, the Veteran reported a past 
history of elevated cholesterol, but denied a history of heart 
problems.  (See August 2001 private treatment record.)  In 
October 2002, the Veteran underwent a VA Agent Orange examination 
at which the Veteran denied any past medical history; however, he 
was diagnosed to have borderline non-insulin dependent diabetes.  
A VA PCC note from April 2003 indicates the Veteran was known to 
have high lipids and was obese, and he was advised on the 
importance of exercise, weight reduction and a low cholesterol 
diet.  

In July 2003, the Veteran underwent VA examination for his type 
II diabetes mellitus at which he denied having a history of heart 
or vascular disease.  The Board notes that the examiner failed to 
diagnose the Veteran to have type II diabetes mellitus at this 
examination; however, he noted that the Veteran's blood pressure 
was 154/88.  His heart was noted to have a regular rate and 
rhythm without arrhythmias, murmurs or abnormal heart sounds.  
Private inpatient treatment records from March 2004, however, 
show a diagnosis of paroxysmal atrial fibrillation.

The Veteran underwent a VA heart examination in July 2005.  The 
examiner noted 
the Veteran's report that he was first diagnosed to have 
hypertension in October 2002 and began medication at that time.  
Also, the examiner noted that the onset of the Veteran's atrial 
fibrillation was in April 2004.  He also noted the date of the 
diagnosis of type II diabetes mellitus was July 11, 2004.  The 
examiner further noted that the Veteran had been hospitalized for 
three days at the end of March 2004 for chest pain with normal 
enzymes and normal EST.  He was found to be in atrial 
fibrillation.  A chest X-ray revealed that the cardiac silhouette 
was not grossly enlarged; the impression was no active disease.  
The examiner diagnosed the Veteran to have essential hypertension 
and paroxysmal atrial fibrillation.  

As to the diagnosis of essential hypertension, the examiner 
opined that it is unlikely that the Veteran's essential 
hypertension was caused by or aggravated by his type II diabetes 
mellitus because his hypertension was present before or appeared 
at the same time as the diabetes and there is no evidence of 
diabetic nephropathy.  Rather it is most likely that this 
condition is part of his metabolic syndrome caused by and 
aggravated by his obesity.  Furthermore, the examiner opined that 
the Veteran's PTSD is unlikely to have caused or aggravated his 
hypertension.  The examiner noted that he had conducted a 
literature search via the National Library of Medicine.  The 
cardiovascular physiological effects of PTSD are primary 
tachycardia.

As to the diagnosis of paroxysmal atrial fibrillation, the 
examiner opined that it is unlikely that the Veteran's PTSD or 
type II diabetes mellitus caused his heart condition, paroxysmal 
atrial fibrillation.  In support of his opinion, the examiner 
indicated he conducted a review of the literature from the 
National Library of Medicine, which did not produce any 
literature or evidence that paroxysmal atrial fibrillation is 
caused or aggravated by PTSD.  A similar but different review did 
not produce any information to support the Veteran's claim that 
his diabetes was the cause or an aggravation of paroxysmal atrial 
fibrillation.  Conversely, the examiner stated that a literature 
search from the National Library of Medicine produced articles 
showing a definite correlation and causation with paroxysmal 
atrial fibrillation and obesity.  The examiner cited to multiple 
studies including one from the Department of Cardiology, Aarhus 
University Hospital in Denmark that concluded that overweight and 
obesity are associated with an increased risk of a diagnosis of 
atrial fibrillation or flutter.

The examiner concluded, based upon his review of the literature 
found at the National Library of Medicine, that the cause of the 
Veteran's hypertension, in addition to his family history noted 
in the claims file, and his paroxysmal atrial fibrillation are as 
likely as not caused by and aggravated by his obesity. 
In short, the July 2005 VA examiner essentially opined that the 
Veteran's hypertension and paroxysmal atrial fibrillation were 
not caused by or aggravated by his service-connected type II 
diabetes mellitus or PTSD.

The Board notes that the Veteran has not submitted any medical 
opinions opposing the July 2005 VA examiner's opinions except for 
his own lay opinion that his hypertension and "heart condition" 
(diagnosed as paroxysmal atrial fibrillation) are either due to 
or aggravated by his service-connected type II diabetes mellitus 
or PTSD.  As a lay person, however, he is not competent to 
establish a medical diagnosis or show a medical etiology merely 
by his own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is 
not professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, his statements are afforded little 
weight as to whether his hypertension and paroxysmal atrial 
fibrillation are caused or aggravated by his service-connected 
type II diabetes mellitus and/or PTSD.  Consequently, the only 
competent and credible evidence is the July 2005 VA examiner's 
opinions.


Based on the foregoing, the Board finds that the preponderance of 
the evidence is against finding that the Veteran's hypertension 
and paroxysmal atrial fibrillation are proximately due to, the 
result of, or aggravated by his service-connected disabilities of 
type II diabetes mellitus and PTSD because the most persuasive 
evidence of record is against such a finding.  The preponderance 
of the evidence being against the Veteran's claims, the Board 
finds that the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Consequently, the Veteran's claims must be denied.


ORDER

Service connection for hypertension, to include as secondary to 
service-connected disabilities of type II diabetes mellitus 
and/or PTSD, is denied.

Service connection for paroxysmal atrial fibrillation, to include 
as secondary to service-connected disabilities of type II 
diabetes mellitus and/or PTSD, is denied.




____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


